            Case 1:21-cv-10615-ADB Document 1 Filed 04/13/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
JOSEPH FOLEY and MELISSA FOLEY,              )
Individually and as Personal Representatives )
of the Estate of JOSEPH PARKER FOLEY,        )
        Plaintiffs,                          )
                                             )
vs.                                          )               C.A. No. 1:21-CV-________
                                             )
JOHN BLAKE and DUXBURY                       )
PUBLIC SCHOOLS,                              )
        Defendants.                          )

        NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT
                           28 U.S.C. § 1441(a)

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS:

       Petitioner, Duxbury Public Schools, respectfully petitions this Court, pursuant to 28 U.S.C.

§ 1441(a), for removal of the above-entitled action to the United States District Court for the

District of Massachusetts, Civil Section, from the Superior Court of the Commonwealth of

Massachusetts in and for the County of Plymouth, and for its Notice of Removal states as follows:

       1.      The petitioner is named as a defendant by the plaintiffs, Joseph Foley and Melissa

Foley, individually and as personal representatives of the Estate of Joseph Parker Foley, in a civil

action filed in the Superior Court of the Commonwealth of Massachusetts in and for the County

of Plymouth, entitled Joseph Foley, et al. vs. Duxbury Public Schools, et al., Plymouth Superior

Court, C.A. No. 2183CV00235. On March 31, 2021, the plaintiffs served a Summons and copy

of the Complaint upon the defendant. Copies of the Summons and Complaint served upon

Duxbury Public Schools are attached hereto as Exhibits “A” and “B,” respectively. The petitioner

has not yet answered or otherwise responded to said Summons and Complaint, nor has an

appearance been filed in the Superior Court on its behalf.
            Case 1:21-cv-10615-ADB Document 1 Filed 04/13/21 Page 2 of 3




       2.      This is a suit of a wholly civil nature brought in a Massachusetts state court. The

action is pending in the Superior Court of the Commonwealth of Massachusetts in and for the

County of Plymouth and, accordingly, under 28 U.S.C. § 101 and § 1441(a), the United States

District Court for the District of Massachusetts is the proper forum for removal.

       3.      In Count III of their Complaint, plaintiffs allege that the petitioner violated the due

process rights of Parker Foley as protected under the Fourteenth Amendment to the United States

Constitution. Plaintiffs seek recovery for such alleged violation(s) pursuant to 42 U.S.C. § 1983.

In Count IV of their Complaint, plaintiffs allege that Parker Foley was a victim of sexual

harassment for which they seek recovery from the petitioner pursuant to Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681.

       4.      Because this civil action arises under the Constitution and laws of the United States,

the United States District Court has original jurisdiction under 28 U.S.C. § 1331.

       5.      The petitioner is filing this Notice of Removal within thirty days of service of the

Summons and Complaint, within thirty days of the date this action became removable, and within

the time for filing this petition. See 28 U.S.C. § 1446(b)(1).

       6.      The petitioner will file a Notice of Filing of this Notice of Removal and a copy of

this Notice of Removal with the Clerk of the Superior Court of Massachusetts, County of

Plymouth.

       7.      Pursuant to Local Rule 81.1(a), the petitioners shall request of the Clerk of the

Superior Court of Massachusetts, County of Plymouth, certified or attested copies of all records

and proceedings in the state court and certified or attested copies of all docket entries therein, and

shall file the same with this Court within thirty days after the filing of this Notice of Removal.




                                                  2
             Case 1:21-cv-10615-ADB Document 1 Filed 04/13/21 Page 3 of 3




        8.       All defendants who have been properly joined and served in this matter join in or

consent to the removal of the action. 28 U.S.C. § 1446(b)(2)(A).

        WHEREFORE, petitioner, Duxbury Public Schools, prays that the above-entitled action

now pending in the Superior Court of the Commonwealth of Massachusetts in and for Plymouth

County be removed from that Court to this United States District Court.


                                          The Defendant,
                                          DUXBURY PUBLIC SCHOOLS,
                                          By its Attorneys,

                                          PIERCE DAVIS & PERRITANO LLP

                                          /s/ John J. Davis
                                          ______________________________________
                                          John J. Davis, BBO #115890
                                          10 Post Office Square, Suite 1100N
                                          Boston, MA 02109
                                          (617) 350-0950
                                          jdavis@piercedavis.com


                                      CERTIFICATE OF SERVICE

        I hereby certify that the foregoing, filed through the Electronic Case Filing System, will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and that a paper
copy shall be served upon those indicated as non-registered participants on April 13, 2021.


                                                   /s/ John J. Davis
                                                   _________________________
                                                   John J. Davis, Esq.




                                                      3
